DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/920,166 originally filed on July 2, 2020. Claims 1-20 are presented for examination. Claims 1, 10, and 18 are independent.

Priority
This application claims priority of U.S. Provisional application 62/870,656, filed July 3, 2019.

Drawings
Regarding FIG. 3, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIG. 3 from complying with 37 CFR 1.84(m).
Regarding FIG. 6, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 

Claim Objections
Claim 8 is objected to because of the following informalities: typographical errors.
Claim 8 recites the limitation “comprising one or non-scratching buffer.” The examiner reasonably believes this is a typographical error and should be corrected to “comprising one or more non-scratching buffers.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (hereinafter “Smith,” US 3,688,408).
Regarding claim 1, Smith discloses a marksman training tool, comprising: 
a base constructed of a non-opaque material (Smith Fig. 3 and col. 4 lines 42-67, “a "see-through" or transparent plastic card 22 which is embossed or scribed with a vertical center line 23 across which extend vertically spaced, transverse stadia 24, with some of the latter identified by embossed or scribed range meter indicia or markings”); and
a "see-through" or transparent plastic card 22 which is embossed or scribed with a vertical center line 23 across which extend vertically spaced, transverse stadia 24, with some of the latter identified by embossed or scribed range meter indicia or markings,” the range meter indicia or markings for shooting a weapon can reasonably be interpreted as being a weapon sight representation).
Regarding claim 2, Smith discloses that the weapon sight representation corresponds to a single sight viewable in an organic sight or optic of a weapon system (Smith Fig. 4 and col. 5 lines 21-50, “a see-through or transparent plastic disk 33… Such a disk will be particularly designed for each type of weapon on which it is to be mounted as the front sight thereof”).
Regarding claim 3, Smith discloses that the weapon system is a firearm (Smith Abstract, “May be in the form of a stadimetric ranging and sight setting device that when adjusted by the gunner to frame a target automatically will dictate proper elevation of the gun muzzle to accommodate known trajectory and range characteristics of certain ammunition and will direct, upon firing the gun, the projectile thereof to a selected kill point on the target,” the weapon system is a gun).
Regarding claim 4, Smith discloses that the base is constructed of a transparent material (Smith Fig. 3 and col. 4 lines 42-67, “a "see-through" or transparent plastic card 22 which is embossed or scribed with a vertical center line 23 across which extend vertically spaced, transverse stadia 24, with some of the latter identified by embossed or scribed range meter indicia or markings”).
Regarding claim 7, Smith discloses that the weapon sight representation is configured to correspond with a weapon sight representation of another marksman training tool (Smith Fig. 3 and Fig. 4 show front sights with weapon sight representations thereon. Smith Fig. 2 shows a rear sight, which is a weapon sight representation of another marksman training tool that corresponds to the front sights).
Regarding claim 18, Smith discloses a system for instructing marksmanship, comprising: 
May be in the form of a stadimetric ranging and sight setting device that when adjusted by the gunner to frame a target automatically”); and 
a marksman training tool that includes a base constructed of a non-opaque material and a weapon sight representation permanently applied to the base (Smith Fig. 3 and col. 4 lines 42-67, “a "see-through" or transparent plastic card 22 which is embossed or scribed with a vertical center line 23 across which extend vertically spaced, transverse stadia 24, with some of the latter identified by embossed or scribed range meter indicia or markings,” the range meter indicia or markings for shooting a weapon can reasonably be interpreted as being a weapon sight representation). 
Regarding claim 19, Smith discloses that the target is a three dimensional or a two dimensional target (Smith col. 4 lines 42-68, “In FIG. 3 is illustrated at 26 a framing between the stadia lines 25 and 125 of a side-on view of the objective image of a tank, and such framing provides the gunner with information to aid him in estimating the range distance to the tank,” the targets are real-world physical objects such as tanks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 10, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claim 5, Smith does not explicitly teach that the base is constructed of a translucent material. However, the Applicant’s use of a translucent material is an obvious design choice. Applicant has not disclosed that a translucent material solves any stated problem or is for any particular purpose. Moreover, it appears that any rigid, non-opaque material used in Smith or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Smith to obtain the marksman training tool as specified in claim 5, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Smith.
Regarding claim 6, Smith does not explicitly teach that the base is constructed of a thermoplastic. However, the Applicant’s use of a thermoplastic is an obvious design choice. Applicant has not disclosed that using thermoplastic solves any stated problem or is for any particular purpose. Moreover, it appears that any rigid, non-opaque material used in Smith or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Smith to obtain the marksman training tool as specified in claim 6, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Smith.
Regarding claim 10, Smith discloses a method of teaching marksmanship, comprising: 
obtaining a marksman training tool, wherein the marksman training tool includes a non-opaque base with a weapon sight representation permanently applied thereto (Smith Fig. 3 and col. 4 lines 42-67, “a "see-through" or transparent plastic card 22 which is embossed or scribed with a vertical center line 23 across which extend vertically spaced, transverse stadia 24, with some of the latter identified by embossed or scribed range meter indicia or markings,” the range meter indicia or markings for shooting a weapon can reasonably be interpreted as being a weapon sight representation). 
Smith also does not explicitly teach every limitation of demonstrating to at least one student, employing the marksman training tool, a representation of a view of a weapon system sight with respect to a target, wherein the weapon sight representation corresponds to the weapon system sight.
However, these limitations amount to an “intended use” of the invention and do not patentably distinguish the invention from the prior art. For example, the representation of a view of a weapon system sight with respect to a target, described by Smith, is capable of being demonstrated to at least one student, employing the marksman training tool, wherein the weapon sight representation corresponds to the weapon system sight.
Regarding claim 11, Smith does not explicitly teach that the demonstrating is performed by an instructor. However, these limitations amount to an “intended use” of the invention and do not patentably distinguish the invention from the prior art. For example, an instructor may also demonstrate the use of Smith’s invention.
Regarding claim 14, Smith discloses evaluating marksmanship calculations employing the marksman training tool (For example, employing the numerical markings and indicia of Smith Fig. 3 and/or Fig. 4 for sighting a target).
Regarding claim 15, Smith does not teach every limitation of demonstrating, by the at least one student and employing the marksman training tool, the view of the weapon system sight according to the at least one student. However, these limitations amount to an “intended use” of the invention and do not patentably distinguish the invention from the prior art. For example, Smith’s invention is capable of being used by a student for demonstrative purposes.
Regarding claim 16, Smith discloses that the target is a three dimensional shooting target (Smith col. 4 lines 42-68, “In FIG. 3 is illustrated at 26 a framing between the stadia lines 25 and 125 of a side-on view of the objective image of a tank, and such framing provides the gunner with information to aid him in estimating the range distance to the tank,” the targets are real-world physical objects such as tanks).
Regarding claim 17, Smith discloses that the demonstrating includes employing an additional marksman training tool (Smith Fig. 3 and Fig. 4 show front sights with weapon sight representations thereon. Smith Fig. 2 shows a rear sight, which is a weapon sight representation of another marksman training tool that corresponds to the front sights).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Anderson (US 2013/0222668).
Regarding claim 8, Smith does not teach one or non-scratching buffer attached to the base.
However, Anderson discloses one or non-scratching buffer attached to the base (Anderson Fig. 9 and [0028], “It is also desirable to attach small felt pads 33, as shown in FIG. 9, to the opposite side of the clip 30 to prevent scratching the outer surface of the smart phone”).
Anderson is analogous to Smith, as both are drawn to the art of manufactured objects. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Smith, to include one or non-scratching buffer attached to the base, as taught by Anderson, in order to prevent the base from scratching objects it comes in contact with (Anderson [0028]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9, Smith does not teach every limitation of that the base is constructed of a transparent thermoplastic, at least two non-scratching buffers are permanently attached to the base, and the weapon sight representation corresponds to the optics of a weapon system.

Anderson discloses at least two non-scratching buffers are permanently attached to the base (Anderson Fig. 9 and [0028], “It is also desirable to attach small felt pads 33, as shown in FIG. 9, to the opposite side of the clip 30 to prevent scratching the outer surface of the smart phone”).
Anderson is analogous to Smith, as both are drawn to the art of manufactured objects. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Smith, to include at least two non-scratching buffers are permanently attached to the base, as taught by Anderson, in order to prevent the base from scratching objects it comes in contact with (Anderson [0028]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Smith discloses that the weapon sight representation corresponds to the optics of a weapon system (Smith Fig. 4 and col. 5 lines 21-50, “a see-through or transparent plastic disk 33… Such a disk will be particularly designed for each type of weapon on which it is to be mounted as the front sight thereof”).

Claims 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Berke (US 4,164,081).
Regarding claim 12, and substantially similar limitations in claim 20, Smith does not teach that the target is within a scene on a screen.
However, Berke discloses that the target is within a scene on a screen (Berke Fig. 2, showing screen 11; also Berke Abstract, “A marksman training system is disclosed as including a translucent diffuser arget screen adapted for producing a bright spot on the rear surface of the target screen in response to receiving a laser light beam on the front side of the target screen that was fired from a laser rifle.”).
Berke is analogous to Smith, as both are drawn to the art of marksmanship training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Smith, to include that the target is within a scene on a screen, as taught by Berke, so that the shooter can easily know if they are targeting and aiming the gun correctly (Berke col. 6 lines 52-59). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13, Smith in view of Berke discloses that the demonstrating includes moving the marksman training tool across the scene on the screen to simulate engaging the target (For example, aiming the gun of Smith at the target using the sights).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Minor (US 6,068,483) Simulated firearm sight alignment training system
Kendir et al. (US 2002/0197584) Firearm laser training system and method facilitating firearm training for extended range targets with feedback of firearm control

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715      

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715